A

oe . ~—
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘ . Page 1 of | ;

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vO (For Offenses Committed On or After November 1, 1987)
Gustavo Ortiz Case Number: 3:19-mj-24546

 

David J Zugman
Defendant's Attorney i

 
 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91892298
DEC 06 2019
' THE DEFENDANT:
x] pleaded guilty to count(s) 1 of Complaint en. CLERK US DISTHICT COURT
L] was found guilty to count(s) OY nae DEPUTY

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ‘1
1 The defendant has been found not guilty on count(s)
1 Counit(s) dismissed on the motion of the United States,
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

CO TIME SERVED Aq | days

XX] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be.deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 6, 2019
Date of Imposition of Sentence

Ue bot

HONORABLE Ff, A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy oO | 3:19-mj-24546

 
